Citation Nr: 1217026	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO. 10-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been submitted to reopen a claim for service connection for gastroesophageal reflux disease (GERD), claimed as due to exposure to herbicides. 

3. Whether new and material evidence has been submitted to reopen a claim for service connection for a skin condition, claimed as due to exposure to herbicides. 

4. Entitlement to service connection for a liver condition, claimed as 
hepatitis C & B.

5. Entitlement to service connection for an eye condition, claimed as due to exposure to herbicides. 

6. Entitlement to service connection for hypertension, claimed as due to exposure to herbicides. 

7. Entitlement to service connection for tinnitus. 

8. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Michael Angel, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in North Little Rock, Arkansas. The rating decision on appeal reopened and denied his psychiatric disorder claim, denied his petition to reopen a claim for service connection for GERD, continued a previous denial for a skin condition, denied service connection for a liver condition, an eye condition, hypertension, and tinnitus, and denied entitlement to TDIU.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in support of his claims in November 2010 before the undersigned. A copy of the transcript has been associated with the claims file. 

The Board has rephrased the Veteran's claim for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran's claim for entitlement to service connection for a skin condition was previously denied in a November 2007 rating decision. In August 2008, during the appeal period for the November 2007 rating decision, the Veteran submitted a new claim for service connection for a skin condition. However, no new evidence or notice of disagreement was received within one year of the November 2007 denial. As a result, the decision is final, and the Board has phrased the issue as whether new and material evidence has been submitted to reopen a claim for service connection for a skin condition. 38 C.F.R. § 3.156(b). 

The issues of entitlement to service connection for an acquired psychiatric disorder, whether new and material evidence has been submitted to reopen claims for service connection for GERD and a skin condition, entitlement to service connection for a liver condition, an eye condition, hypertension, and tinnitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1. The Veteran's claim for service connection for an acquired psychiatric disorder continued to be denied in December 2006. He did not appeal that decision. 

2. Evidence associated with the claims file since December 2006 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder. 


CONCLUSION OF LAW

Evidence received since the December 2006 rating decision that denied reopening service connection for an acquired psychiatric disorder, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the RO determined in May 2009 that new and material evidence was presented to reopen the claim for service connection for an acquired psychiatric disorder, this decision is not binding on the Board. The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). If the Board finds that no such evidence has been offered, that is where the analysis must end. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted). 

In December 2006, the RO denied reopening the Veteran's claim for service connection for an acquired psychiatric disorder on the basis that he had not been diagnosed with a psychiatric disorder. A rating decision in February 1994 previously denied the Veteran's claim on this basis. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the December 2006 denial, the record consisted of service treatment records (STRs) and VA treatment records. Subsequently, additional VA treatment records were received including records from April 2009 and November 2010 reflecting a diagnosis of depressive disorder. This evidence is new and material because it has not previously been considered by VA and it relates to the reason the claim was previously denied. 

Reopening of the Veteran's the claim for service connection for an acquired psychiatric disorder based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent only.


REMAND

The record is not ready for appellate review of the issues on appeal. The following further development is required. 

At his November 2010 hearing, the Veteran stated that Dr. C. C. treated him for his psychiatric disorder. The RO has not attempted to obtain medical records from Dr. C. C., and as these records may be pertinent to the Veteran's claim, the RO must attempt to obtain them. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2011).

An August 2010 VA treatment record notes that the Veteran received Social Security Disability Insurance as his only income. When VA is put on notice of the existence of Social Security Administration (SSA) records, as here, VA must seek to obtain those records before proceeding with the appeal. Lind v. Principi, 3 Vet. App. 493, 494 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (medical records upon which an award of SSA disability benefits have been predicated are relevant to VA claims for service connection and an increased rating). As such, all relevant SSA records need to be obtained and associated with the claims file.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, an examination is required. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

In this case, VA treatment records show that the Veteran has been diagnosed with major depressive disorder. Further, records from August 2010 reflect that he screened positive for PTSD and it was recommended that he be evaluated for PTSD. A November 2010 VA treatment record stated that he had symptoms consistent with PTSD and that he should be evaluated. A December 1971 STR shows that the Veteran "began to experience severe anxiety" after he was ordered to drive bulldozers in the jungle in the Republic of Vietnam, and that he began to self medicate with marijuana and heroin. VA treatment records consistently show that the Veteran reported a history of drug use in the military and post-service. The evidence of record indicates that his current psychiatric disorder may be associated with his anxiousness in service. However, the Board does not have sufficient medical evidence to ascertain whether his currently diagnosed major depressive disorder is related to service, or whether he has PTSD. Thus, a VA examination is required. McLendon, 20 Vet. App. at 79, see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Lastly, after the November 2010 hearing, the Veteran's attorney submitted VA treatment records, private medical records, and a statement from the Veteran's step daughter. This evidence was not accompanied by a waiver of initial RO consideration. On remand, the RO must consider the evidence submitted by the Veteran's attorney. See Disabled American Veterans , et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 20.1304(c) (2011). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for medical records generated by Dr. C. C., a physician who treats his psychiatric disorder. If the Veteran returns the form, attempt to obtain these records and associate them with the claims file. If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

2. The RO should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for the records is unsuccessful, and further attempts to obtain them would be futile, the RO should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician.

The purpose of the examination is to determine whether the Veteran has a current psychiatric disability that had its onset or was aggravated during active service or was manifested as a psychosis within one year of active service, or is otherwise related to any incident of service. 

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) With respect to the review of the claims file, the Board calls the examiner's attention to the following:  

i) A December 1971 STR wherein a social worker found that the Veteran experienced severe anxiety and abused drugs after being assigned to drive bulldozers in the jungle in the Republic of Vietnam. 

ii) An April 2009 VA treatment record showing a diagnosis of depression. 

iii) An August 2010 VA social work record and a November 2010 VA medical record indicating the Veteran screened positive for PTSD and that further evaluation was recommended. 

c) The examiner must take a psychiatric history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

d) All indicated tests and studies must be performed. The examiner must provide a diagnosis for each psychiatric disability found. For each diagnosis, the examiner must provide an opinion as to whether the disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service in January 1972. This must include specific findings as to whether the Veteran has current depression. If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


